 1

 2

 3

 4

 5

 6

 7
                          UNITED STATES DISTRICT COURT
 8
                                   EASTERN DISTRICT OF CALIFORNIA
 9

10   RAFAEL MARQUEZ AMARO, et al.,                       Case No. 1:14-cv-00147-DAD-SAB

11                   Plaintiffs,                         ORDER CONTINUING STAY UNTIL
                                                         FEBRUARY 12, 2019 AND VACATING
12              v.                                       DATES IN SECOND AMENDED
                                                         SCHEDULING ORDER
13   GERAWAN FARMING, INC. et al.,
                                                         (ECF No. 97)
14                   Defendants.

15

16          This action is currently stayed to allow for decision on the matter pending in a related

17 action, Fowler Packing Company, Inc. v. Lanier, no. 1:16-cv-00106-DAD-SAB (E.D. Cal.). An

18 informal teleconference was held on November 27, 2018, to address the continuance of the stay.

19 Due to the pending motions in Fowler Packing Company, Inc., the Court finds that good cause
20 exists to continue the stay of this action for another three months. As the extension of the stay

21 impacts the dates in the current scheduling order, the Court shall vacate the dates in the second

22 amended scheduling order. An amended scheduling order shall issue once the stay in this action

23 is lifted.

24          Accordingly, IT IS HEREBY ORDERED that:

25          1.       The stay in this action is CONTINUED to February 12, 2019;

26          2.       A telephonic status conference shall be held on February 12, 2019, at 10:00 a.m.

27                   in Courtroom 9;

28          3.       All dates in the the second amended scheduling order, filed April 19, 2018, are


                                                     1
 1                  VACATED; and

 2          4.      If the decision in Fowler Packing Company, Inc. v. Lanier, no. 1:16-cv-00106-

 3                  DAD-SAB (E.D. Cal.), issues prior to February 12, 2019, the parties may contact

 4                  Courtroom Deputy Mamie Hernandez to advance the status conference.

 5
     IT IS SO ORDERED.
 6

 7 Dated:        November 28, 2018
                                                       UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   2
